EXHIBIT News Release For Information Contact: Marshall H. Bridges, Treasurerand Vice President (563) 272-4844 Kurt A. Tjaden, Vice President and Chief Financial Officer (563) 272-7400 HNI CORPORATION ANNOUNCES RESULTS FOR THIRD QUARTER FISCAL 2008 MUSCATINE, Iowa (October 15, 2008) – HNI Corporation (NYSE: HNI) today announced sales of $663.1 million and net income of $19.5 million for the third quarter ending September 27, 2008.Net income per diluted share for the quarter was $0.44.When excluding restructuring charges, non-GAAP net income per diluted share was $0.46. Third Quarter Summary Comments "We effectively adapted and responded to the economic challenges facing our businesses during the quarter.Inflationary cost pressures and a weak demand environment negatively impacted our profitability, as expected.We were able to partially offset these pressures with price realization and cost containment initiatives despite the difficult conditions. "We also maintained our focus on long-term value-creation by continuing to develop new products, investing in selling initiatives, and working to improve our competitive position," said Stan Askren, HNI Corporation Chairman, President and Chief Executive Officer. Third Quarter Dollars in Millions Three Months Ended Percent Except per share data 9/27/2008 9/29/2007 Change Net Sales $ 663.1 $ 674.6 -1.7 % Gross Margin $ 224.7 $ 240.2 -6.5 % Gross Margin % 33.9 % 35.6 % SG&A $ 191.1 $ 181.2 5.5 % SG&A % 28.8 % 26.9 % Operating Income $ 33.6 $ 59.1 -43.0 % Operating Income % 5.1 % 8.8 % Income from Continuing Operations $ 19.5 $ 35.3 -44.8 % Earnings per share from Continuing Operations – Diluted $ 0.44 $ 0.76 -42.1 % · Consolidated net sales for the third quarter decreased 1.7 percent to $663.1 million.Acquisitions contributed $30.9 million or 4.6 percentage points of sales. · Gross margins were 1.7 percentage points lower than prior year primarily due to decreased volume and increased material costs partially offset by increased price realization. · Total selling and administrative expenses, including restructuring charges, as a percent of sales, increased due to higher non-volume related freight and distribution costs, and the impact of non-operating gains on prior year results.These were partially offset by lower volume-related spending, incentive-based compensation, and restructuring costs as well as cost containment initiatives. · The Corporation incurred $1.5 million of restructuring charges during the third quarter compared to $4.3 million in the prior year quarter. · The effective tax rate for the third quarter 2008 was 34.1 percent compared to 35.4 percent in third quarter 2007 primarily due to a reduction in state taxes.The Corporation anticipates its annualized tax rate for 2008 to be approximately 33.4 percent due to the reinstatement of the research tax credit in fourth quarter · Net income per share was favorably impacted $0.02 per share as a result of the Corporation's share repurchase program. Third Quarter – Non-GAAP Financial Measures (Reconciled with Most Comparable GAAP Financial Measure) Dollars in millions except per share data Three Months Ended 9/27/2008 Three Months Ended 9/29/2007 SG&A Operating Income EPS SG&A Operating Income EPS As Reported (GAAP) $ 191.1 $ 33.6 $ 0.44 $ 181.2 $ 59.1 $ 0.76 % of Net Sales 28.8 % 5.1 % 26.9 % 8.8 % Restructuring and impairment $ (1.5 ) $ 1.5 $ 0.02 $ (4.3 ) $ 4.3 $ 0.06 Non-operating gains - - - $ 5.0 $ (5.0 ) $ (0.07 ) Results excluding restructuring and impairment charges and non-operating gains (non-GAAP) $ 189.6 $ 35.1 $ 0.46 $ 181.9 $ 58.4 $ 0.75 % of Net Sales 28.6 % 5.3 % 27.0 % 8.7 % Year-to-Date Results – Continuing Operations Consolidated net sales for the first nine months of 2008 decreased $62.4 million, or 3.3 percent, to $1.8 billion compared to $1.9 billion in 2007.Acquisitions added $87.6 million or 4.6 percentage points of sales.Gross margins decreased to 33.6 percent compared to 34.8 percent last year.Income from continuing operations was $36.9 million compared to $82.4 million in 2007, a decrease of 55.1 percent.Earnings per share from continuing operations decreased 52.3 percent to $0.83 per diluted share compared to $1.74 per diluted share last year.Earnings per share was positively impacted $0.05 as a result of the Corporation's share repurchase program. Cash flow from operations for the first nine months was $104.6 million compared to $178.3 million last year.The decrease was due to lower earnings and a less favorable working capital reduction in the current year.Capital expenditures increased to $54.6 million in 2008 from $41.7 million in 2007 primarily due to new product introductions and the facility consolidation completed during 2008.The Corporation completed the acquisition of HBF, an office furniture provider, for a total purchase price of $75.5 million.The Corporation repurchased 1,004,700 shares of its common stock at a cost of approximately $28.6 million during the first nine months of 2008, compared to $102.0 million in the same period last year.Approximately $163.6 million remains under the current repurchase authorization. Discontinued Operations The Corporation completed the sale of a small, non-core component of the office furniture segment during the second quarter of 2007.Revenues and expenses associated with the business operations are presented as discontinued operations for all periods presented in the financial statements. Office Furniture Three Months Ended Percent Dollars in Millions 9/27/2008 9/29/2007 Change Sales $ 560.7 $ 558.8 0.3 % Operating Profit $ 39.5 $ 58.1 -32.0 % Operating Profit % 7.0 % 10.4 % · Third quarter net sales for the office furniture segment increased $1.9 million to $560.7 million due to acquisitions contributing $17.8 million or 3.2 percentage points of sales.Organic sales decreased due to lower sales in the supplies-driven channel. · Operating profit for the quarter decreased $18.6 million as a result of lower organic volume, increased freight costs, and increased investments in selling initiatives and product development offset partially by lower restructuring costs, price increases, lower incentive based compensation expense and cost reduction initiatives. Hearth Products Three Months Ended Percent Dollars in Millions 9/27/2008 9/29/2007 Change Sales $ 102.5 $ 115.8 -11.5 % Operating Profit $ 3.7 $ 8.7 -57.0 % Operating Profit % 3.6 % 7.5 % · Third quarter net sales for the hearth products segment decreased $13.4 million.Acquisitions completed during 2007 contributed $13.1 million or 11.3 percentage points.Excluding acquisitions, sales declined 22.8 percent driven by the continuing severe decline in new construction channel revenue. · Operating profit for the quarter decreased $4.9 million due to the lower volume, rising material costs and a larger mix of lower margin remodel/retrofit business. Fourth Quarter Outlook "We will continue to adapt our businesses to the economic environment and are preparing for more uncertainty and potentially severe conditions.We anticipate working through higher input costs in the fourth quarter and offsetting their impact by the beginning of next year.The unprecedented turmoil facing the economy limits our ability to forecast.That said, we expect a weak and deteriorating economic environment to negatively impact our office furniture businesses.In our hearth business, we expect a mixed demand environment with continued declines in the new home construction channel offset by strong sales of our alternative energy products.Our response in these uncertain times is to take strong action to reduce operating expenses and eliminate structural costs," said Mr. Askren. The Corporation remains focused on creating long-term shareholder value by growing its business through investment in building brands, product solutions and selling models, enhancing its strong member-owner culture, and remaining focused on its long-standing rapid continuous improvement programs to build best total cost and a lean enterprise. Conference Call HNI
